DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features below must be shown or the feature(s) canceled from the claim(s).
Claim 13, Lines 1-2, “wherein the tote-fastener extension is at least 50mm in length from the tote to the tote-fastener.” 
Claim 17, Lines 1-2, “wherein dolly-fastener extension is at least 50mm in length from the dolly to the dolly-fastener.”

 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Reference number (78), which is drawn to the dolly ring fastener in paragraph [0026].
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference numbers 48’, 49’, 50’, 68’, 69’ and 70’.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18, Lines 1-2, “wherein tote-fastener extends as a ring about the to”, should read, “wherein tote-fastener extends as a ring about the tote.”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, Lines 1-2, claims the limitation “wherein the discrete hook-and-loop fastener portions of the dolly-fastener are substantially evenly spaced around the bottom of the tote.” It is unclear to the examiner as to whether the applicant intended to provide for the dolly-fasteners to be positioned on the tote, as this is not consistent with the remainder of the claims or provided in the disclosure. For examination purposes, claim 9 will be interpreted as reading “wherein the discrete hook-and-loop fastener portions of the dolly-fastener are substantially evenly spaced around the top of the dolly.”
Claim 12, Lines 1-2, claims the limitation “wherein the tote-fastener is coupled to the tote by a tote-fastener extension.” It is unclear the examiner what comprises the “tote-fastener” and “tote-fastener extension”, as it appears the tote fastener extension is ascribed to a strip of material and the tote-fastener is ascribed to a proximal end of the strip of material, however there seems to be fastening material on either end as depicted in Figures 7 and 8 (whereby the tote-fastener is depicted as being attached at either ends to features (58, 59, 59). Additionally, the examiner notes that the “tote-fastener” and “tote-fastener extension” appear to be mere duplicates of the “dolly-(49, 52, 69, 72) will be used interchangeably as they are mere duplicates. Claims 13-15 are also rejected by virtue of dependence on Claim 12.
Claim 16, Lines 1-2, claims the limitation “wherein the tote-fastener is coupled to the tote by a tote-fastener extension.” It is unclear the examiner what comprises the “dolly-fastener” and “dolly-fastener extension”, as it appears the tote fastener extension is ascribed to a strip of material and the dolly-fastener is ascribed to a proximal end of the strip of material, however there seems to be fastening material on either end as depicted in Figures 7 and 8 (whereby the dolly-fastener is depicted as being attached at either ends to features (58, 59, 59). Additionally, the examiner notes that the “dolly-fastener” and “dolly-fastener extension” appear to be mere duplicates of the “tote-fastener” and “tote-fastener extension” as claimed in Claim 12, in view of Claim 2, of which Claim 2 appears to direct both the “tote-fastener” and “dolly-fastener” to the species presented in figures 7-8; as both have been claimed as hook-and-loop fasteners. For examination purposes, the dolly-fastener will be interpreted as the receiving dolly ring fastener that extends around the perimeter of the dolly, where applicable; and claim limitations drawn to the strip of material connecting the tote to (49, 52, 69, 72) will be used interchangeably as they are mere duplicates. Claims 17-20 are also rejected by virtue of dependence on Claim 16.
Claim 20, Lines 1-3, claims the limitation, “further comprising a dolly-fastener coupler that is a hook-and-loop fastener that is configured on the dolly to retain the tote- fastener when not coupled to the tote-fastener.” It is unclear to the examiner how the dolly would retain the tote-fastener when it is not coupled to the tote-fastener. For examination purposes claim 20 will be interpreted as reading “further comprising a dolly-fastener coupler that is a hook-and-loop fastener that is configured on the dolly to retain the dolly-fastener when not coupled to the tote-fastener.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, so far as they are definite, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frey (US 5515573 A).

	Regarding Claim 1, Frey teaches a tote-dolly system (10) comprising: 
A tote (12) comprising: i) a top opening (wherein the canister cover (13) is removed to reveal an opening) ii) a bottom (45) iii) a tote-fastener (53). (Figs. 1-4; Col. 5, Lines 14-21; Col. 5, Lines 45-59) 
 A dolly (11) comprising: i) a dolly frame (11) having a top (41) and a bottom (wherein there is a bottom to the dolly (11)) ii) wheels (14) extending from the bottom (wherein there is a bottom to the dolly from which the wheels (14) extend from) iii) a dolly-fastener (54) that is detachably attachable to the tote-fastener (53); wherein the tote (12) is detachably attachable to the dolly (11). (Figs. 1-6; Col. 6, Lines 21-41)

	Regarding Claim 2, Frey further teaches wherein the tote-fastener (53) is a hook-and-loop fastener (wherein Frey teaches the use of Velcro® for the fastener) and wherein the dolly-fastener (54) is a hook-and-loop fastener (wherein Frey teaches the use of Velcro® for the fastener). (Figs. 3-6; Col. 6, Lines 21-41)	 

	Regarding Claim 3, Frey further teaches wherein the hook-and-loop fastener (wherein Frey teaches the use of Velcro® for the fastener) of the tote-fastener (53) is configured on the bottom of the tote (45) and wherein the hook-and-loop fastener (wherein Frey teaches the use of Velcro® for the fastener) of the dolly-fastener (54) is configured on the top (41) of the dolly (11). (Figs. 3-6; Col. 6, Lines 21-41)	 


	Regarding Claim 4, Frey further teaches wherein the hook-and-loop fastener (wherein Frey teaches the use of Velcro® for the fastener) of the tote-fastener (53) comprises discrete hook-and-loop fastener portions. (wherein Frey teaches “, there are four hook portions 53 and complementary loop portions 54. It will be appreciated that any number of VELCRO fasteners, depending upon the size of each portion”). (Figs. 3-5; Col. 6, Lines 21-41)	 

	Regarding Claim 5, Frey further teaches wherein the tote-fastener (53) comprises at least two discrete hook-and-loop fastener portions (53). (wherein Frey teaches “, there are four hook portions 53 and complementary loop portions 54. It will be appreciated that any number of VELCRO fasteners, depending upon the size of each portion”). (Figs. 3-5; Col. 6, Lines 21-41)		 

	Regarding Claim 6, Frey further teaches wherein the discrete hook-and-loop fastener portions (53) of the tote-fastener (53) are substantially evenly spaced around the bottom (45) of the tote (12). (Wherein Frey teaches “Complementary loop portions 54 are relatively equally spaced along the lower rim 47 of canister support plate 41 and secured thereto such as by an adhesive. Each hook portion 53 on bottom wall 45 includes a complementary loop portion on canister support plate 41.”) (Figs. 3-5; Col. 6, Lines 6-20)		

	Regarding Claim 7, Frey further teaches wherein the hook-and-loop fastener of the dolly-fastener (54) comprises discrete hook-and-loop fastener portions (54). (wherein Frey teaches “, there are four hook portions 53 and complementary loop portions 54. It will be appreciated that any number of VELCRO fasteners, depending upon the size of each portion”). (Figs. 3-4, 6; Col. 6, Lines 21-41)		

	Regarding Claim 8, Frey further teaches wherein the dolly-fastener (54) comprises at least two discrete hook-and-loop fastener portions (54). (wherein Frey teaches “, there are four hook portions 53 and complementary loop portions 54. It will be appreciated that any number of VELCRO fasteners, depending upon the size of each portion”). (Figs. 3-4, 6; Col. 6, Lines 21-41)		

	Regarding Claim 9, Frey further teaches wherein the discrete hook-and-loop fastener portions (54) of the dolly-fastener (54) are substantially evenly spaced around the top (41) of the dolly (11). (Wherein Frey teaches “Complementary loop portions 54 are relatively equally spaced along the lower rim 47 of canister support plate 41 and secured thereto such as by an adhesive.”) (Figs. 3-5; Col. 6, Lines 6-20)	

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasper (US 2917769 A).
	Regarding Claim 1, Kasper teaches a tote-dolly system (10) comprising: 
A tote (20) comprising: i) a top opening (wherein Figure 2 it can be seen that the vacuum (20) has a lid (L in Modified Figure 2 below), which would be removed to reveal an opening (O in Modified Figure 2 below) that can be removed to reveal an opening) ii) a (B in Modified figure 2 below) iii) a tote-fastener (21). (Figs. 1-3; Col. 3, Lines 41-46; Col. 3, Lines 55-64)

    PNG
    media_image1.png
    530
    513
    media_image1.png
    Greyscale
 A dolly (1) comprising: i) a dolly frame (1) having a top (10) and a bottom (wherein there is a bottom to the dolly (1)) ii) wheels (5) extending from the bottom (wherein there is a bottom to the dolly portion (6) from which the wheels (14) extend from) iii) a dolly-fastener (7) that is detachably attachable to the tote-fastener (21); wherein the tote (20) is detachably attachable to the dolly (1). (Figs. 1-3; Col. 3, Lines 41-46; Col. 3, Lines 55-64)









[AltContent: rect]Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 2, and 12, 16, and 18-19, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Kasper (US 2917769 A), in view of Andochick (US 20100147642 A1). 
The examiner notes that the fastener that is extends between the dolly and the tote is being interpreted as the tote-fastener for claim 12.

	Regarding Claim 2, Kasper teaches all of the elements of the invention described in claim 1 above except; wherein the tote-fastener is a hook-and-loop fastener and wherein the dolly-fastener is a hook-and-loop fastener.
(21) and a dolly-fastener (7). (Figs. 1-3; Col. 3, Lines 55-64)
	Andochick further teaches wherein a tote-fastener (21 as taught by Kasper above) and dolly-fastener (126) may be a hook-and-loop fastener. (Fig. 1; [0024]) 
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the tote and dolly system as taught by Kasper, and provide for a tote-fastener and dolly-fastener comprised of hook-and-loop as taught by Andochick. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the fasteners as taught by Kasper, for hook-and-loop fasteners when connecting the tote to the dolly, in order to provide for a secure, yet easily removable fastening system for when the user elects to attach or detach the tote from the dolly.  

	Regarding Claim 12, Kasper, modified above, teaches all of the elements of the invention described in claim 2. 
	Kasper further teaches wherein the tote-fastener (7) is coupled to the tote (20) by a tote-fastener extension (13). (Figs. 1-3; Col. 3, Lines 29-40)

	Regarding Claim 16, Kasper, modified above, teaches all of the elements of the invention described in claim 2. 
	Kasper further teaches wherein the dolly-fastener (7) is coupled to the dolly (20) by a dolly-fastener extension (13). (Figs. 1-3; Col. 3, Lines 29-40)


	Regarding Claim 18, Kasper, modified above, teaches all the elements of the invention described in claim 16 above. Kasper further teaches wherein tote-fastener (21) extends as a ring (wherein Kasper teaches “a resilient annular bumper therearound”) about the tote (20). (Figs. 2-3; Col. 2; Lines 37-39; Col. 3, Lines 55-64)

	Regarding Claim 19, Kasper, modified above, teaches all the elements of the invention described in claim 18 above. Kasper further teaches wherein the rings extends at least 50% around a perimeter (wherein Kasper teaches “a resilient annular bumper therearound”) of the tote (20). (Figs. 2-3; Col. 2; Lines 37-39; Col. 3, Lines 55-64)

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Frey (US 5515573 A), as applied to claim 8 above, in view of design choice.

	Regarding Claim 10, Frey teaches all of the elements of the invention described in claim 8 above except; wherein the discrete hook-and-loop fastener portions (54) of the dolly-fastener (54) have a length of 200mm or less. (Figs. 3-4, 6; Col. 6, Lines 21-41)	
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to provide for the dolly-fastener as taught by Frey, and by virtue of design choice limit the fasteners to a length of 200mm or less. Frey additionally teaches “depending up on the size of each portion”, indicating a variation in 

	Regarding Claim 11, Frey teaches all of the elements of the invention described in claim 8 above except; wherein the discrete hook-and-loop fastener portions of the dolly-fastener (54) have an area of no more than 150cm2. (Figs. 3-4, 6; Col. 6, Lines 21-41)	
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to provide for the dolly-fastener as taught by Frey; and by virtue of design choice limit the fasteners to a surface area of 150cm2 or less. Frey additionally teaches “depending up on the size of each portion”, indicating a variation in fastener size. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to limit the area of the dolly-fastening portions, in order to minimize the necessary effort for the user to detach tote from the dolly of the tote-dolly system. 

Claims 13-15, 17 and 20, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Kasper (US 2917769 A), in view of Andochick (US 20100147642 A1), further in view of design choice. 
The examiner notes that the fastener that is extends between the dolly and the tote is being interpreted interchangeably as the tote-fastener and dolly-fastener for claims 13-15.

	Regarding Claim 13, Kasper, modified above, teaches all of the elements of the invention described in claim 12 above except; wherein the tote-fastener extension (13) is at least 50mm in length from the tote (20) to the tote-fastener (7). (Figs. 1-3; Col. 3, Lines 29-40)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to provide for the dolly-fastener as taught by Kasper, modified above; and by virtue of design choice provide for the fastener extension to be at least 50mm in length. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to ensure the fastener extension is at least 50mm in length to accommodate other dimensional design choice, in order for the fastener to reach the respective fastener on the tote for and adequate connection between the tote and the dolly.

	Regarding Claim 14, Kasper, modified above, teaches all of the elements of the invention described in claim 13 above. Kasper further teaches wherein the dolly fastener (7) is configured on a perimeter of the dolly frame (20). (Wherein the plurality of dolly fasteners (7), through their support arm (2) can be seen positioned around a perimeter of the dolly frame.) (Figs. 1-2; Col. 3, Lines 6-11)

	Regarding Claim 15, Kasper, modified above, teaches all of the elements of the invention described in claim 14 above except; further comprising a tote-fastener coupler that is 
	Wherein Kasper teaches a tote fastener coupler (21) configured on the tote (20) to retain the dolly-fastener (7). (Figs. 2-3; Col. 2; Lines 37-39; Col. 3, Lines 55-64)
	Andochick further teaches that a tote fastener coupler (126) may be comprised of hook-and-loop material for attaching a dolly (110) to a tote (122), that is configured on the tote (122) to retain the tote-fastener (126) when not coupled to the dolly-fastener. (Whereby removing the hook-and-loop coupling material (126 as taught by Andochick) from the dolly and maintaining the connection to the tote-fastener coupler would retain the tote-fastener to the tote when not connected to the dolly fastener.
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the tote and dolly system as taught by Kasper, and provide for a tote-fastener and dolly-fastener comprised of hook-and-loop as taught by Andochick. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the tote-fastener coupler, and tote-fastener extensions as taught by Kasper, for a hook-and-loop tote-fastener coupler and hook and loop fastener extensions as taught by Andochick. Thereby enabling the tote-fastener coupler to retain the tote-fastener when it is disconnected from the dolly-fastener, in order to retain the tote fastener to the tote as an assembly when it is removed from the dolly.   

Regarding Claim 17, Kasper, modified above, teaches all of the elements of the invention described in claim 12 above except; wherein the dolly-fastener extension (13) is at least 50mm in length from the dolly (20) to the dolly-fastener (7). (Figs. 1-3; Col. 3, Lines 29-40)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to provide for the dolly-fastener as taught by Kasper, modified above; and by virtue of design choice provide for the fastener extension to be at least 50mm in length. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to ensure the fastener extension is at least 50mm in length to accommodate other dimensional design choice, in order for the fastener to reach the respective fastener on the dolly for and adequate connection between the dolly and the tote.
	
	Regarding Claim 20, Kasper, modified above, teaches all of the elements of the invention described in claim 17 above except;  further comprising a dolly-fastener coupler that is a hook-and-loop fastener that is configured on the dolly to retain the tote- fastener when not coupled to the tote-fastener.
	Andochick further teaches that a dolly-fastener coupler (126) may be comprised of hook-and-loop material for attaching a dolly (110) to a tote (122), that is configured on the dolly (110) to retain the tote-fastener (126) when not coupled to the tote-fastener. (Whereby removing the hook-and-loop coupling material (126 as taught by Andochick) from the tote and maintaining the connection to the dolly-fastener coupler would retain the tote-fastener to the dolly when not connected to the tote fastener.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Varney et al. (US 20120286486 A1), teaches a tote-dolly system with discreet tote and dolly fasteners.
Greenblatt et al. (US 10286943 B1), teaches a material handling dolly with dolly-fastener extensions.
Fucarino et al. (US 9162694 B1), teaches a tote and dolly system incorporating a hook and loop fastening system.
Koh (US 10376030 B1), teaches a tote and dolly system incorporating a discreet fastening system.
Vanderberg et al. (US 7677580 B2), teaches a tote-dolly system incorporating a discreet fastening system.
Mitchell et al. (US 6488293 B1), teaches a drum dolly.
Burgan et al. (US 5758888 A), teaches a tote-dolly system featuring discreet fasteners.
Mestral (US 2717437 A), teaches hook-and-loop material.
Velcro® brand (https://www.amazon.com/ONE-WRAP-Tape-25-Yard-ROLL/dp/B071Y3TVNT?th=1), teaches a roll of hook and loop material that can be utilized to achieve a variety of securement configurations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 
/JUSTIN CAUDILL/Examiner, Art Unit 3733                                     

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733